Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 4/13/22 has been entered. Claims 1-7 and 10-20 are currently pending examination, claims 8-9 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al (US 5,211,992; hereafter Newton) in view of Laliberte et al (US 3,956,540; hereafter Laliberte) and Buschmeier et al (US 2001/0002291; hereafter Buschmeier).
Claim 1: Newton teaches a method for processing a plurality of glass containers for pharmaceutical, medical or cosmetic applications (See, for example, abstract, col 1 lines 6-18, Figures, further the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations; additionally such taught glass bottles are capable of housing matter capable of use for pharmaceutical, medical or cosmetic applications).
the glass containers each comprising a hollow body surrounding an inner volume, having a lower end closed by a container bottom, a cylindrical container body, an upper end with a container shoulder, a container neck, a container collar, and a container opening which extends into the inner volume of the glass container, and an inner container surface facing the inner volume and an outer container surface facing away from the inner volume (see, for example, abstract,  bottles, Figure 16, col 6 line 65 – col 7 line 10).  
the method comprising: simultaneously subjecting the glass containers to a first processing step of cleaning (See, for example, abstract, Fig 1, col 5 lines 34-47); 
and simultaneously subjecting the plurality of glass containers to a second processing step  of coating after the first processing step such that the outer container surface of each glass container is coated (dip coating vessel 35) with a coating material (see, for example, abstract, Fig 1, col 5 lines 34-47, col 7 lines 9-44);
 wherein at during the second processing step (coating) the outer container surface of each glass container is in contact with a material having a lower hardness (gripping fingers 17) (composed of resiliently flexible material for deforming to mate with glass bottle) than that of the glass container (See, for example, Figures and col 7 lines 44-57).  
Newton further teaches that pristine condition bottles are desired for presentation for coating, and wherein the cleaning process removes impurities from the bottle surface (See, for example, col 5 lines 33-46), but is silent as to the specifics of the cleaning process; so it does not explicitly teach simultaneous cleaning such that the outer container surface of each glass container is cleaned with a cleaning fluid while during the first processing / cleaning step the outer container surface of each glass container is contact-free or in contact with a material having a lower hardness than that of the glass container or only in contact with such materials.   Laliberte teaches a method of processing / coating a plurality of various articles of different sizes and shapes held in holders traveling on a conveyance line, and similarly concerned with avoidance of impurities on the surface thereof particularly by performing the cleaning and coating within the confines of the processing apparatus (See, for example, abstract, Fig 2, col 2 lines 56- col 3 line 19).  Laliberte further teaches wherein prior to coating, a first processing of cleaning is performed in line on the samples jointly held on the work holder, wherein the cleaning involves simultaneous cleaning such that the outer container surface of each of the plurality of articles held in the holder is cleaned with a cleaning fluid (submerged in an ultrasonic bath) (See, for example, abstract, cleaning station 102, Fig 2, col 3 line55- col 4 line 8).  As both Laliberte and Newton are concerned with the cleaning and subsequent coating of a plurality of articles held in holders, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated simultaneous submerging / bath cleaning of the plurality of glass containers of Newton just prior to coating and while being held in the line sample holders of Newton as ultrasonic dip cleaning in an in-line orientation within the processing apparatus would predictably prevent downtime and chances for dust / impurities to accumulate following cleaning and would predictably provide for desired (per Newton) cleaned / pristine glass surfaces just prior to coating.  By the combination, as the bottles are held in the same holders for both the cleaning (first process) and coating (second process); then during the first process the outer container surface of each glass container is similarly in contact with a material having a lower hardness (gripping fingers 17) (composed of resiliently flexible material for deforming to mate with glass bottle) than that of the glass container (See, for example, Figures and col 7 lines 44-57).  
Newton further teaches simultaneously capturing the plurality of glass containers and appears to depict the mouths of the bottles being pressed against an element  (see cross hatched portion directly above the mouth of the bottle in Fig 12 and 14) and possibly contacting and sealing (see, for example, Fig 1, 2, 6, 7, 8, 12-14 and col 6 line 47-col 7 line 2).  But Newton is silent as to this element and does not explicitly state sealing therebetween.  Buschmeier teaches a method of processing / coating a plurality of glass containers simultaneously while held in holders traveling on a conveyance line (See, for example, Abstract, Fig 1-6).   Like Newton, Buschmeier similarly provides a multiple bottle gripping means and also teaches an element (77) which appears to seal the mouth during processing (See, for example, Fig 5-6).  Unlike Newton, Buschmeier explicitly describes this element as a plug (77) and further describes that by pressing the plug against the mouth of the bottle during processing the plug seals the mouth thereby protecting the interior of glass container against the penetration of foreign bodies / coating material (see, for example, Fig 5-7 , [105-106] and [0113-0114]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have pressed the plurality of glass containers against a sealing element to seal the plurality of glass containers as such an incorporation would predictably prevent the penetration of foreign bodies / coating material from reaching the interior of the glass container, and as the features such as those similarly oriented and depicted in Newton are demonstrated to predictably perform such sealing.  
Claim 2: Newton further teaches wherein at least one of before or during at least one of the first processing step or the second processing step less than 20 percent of the outer container surface is in contact with a material having a lower hardness than that of the glass container (see, for example, Fig 12-14 and 16, and col 7 lines 44-68, wherein only regions above collar 84 near the opening are in contact, all other internal and external surfaces are contact free).
Claim 3: Newton further teaches wherein at least one of: a part of the outer container surface of the glass container being in contact with the material is located at the upper end of the glass container; the contact provides for holding the glass container; or each glass container of the plurality of glass containers is held individually and without contact with respect to the other glass containers (see, for example Fig 1, Fig 6, col 7 lines 39-43)).
Claim 4: Newton further teaches wherein the part of the outer container surface of the glass container in contact with the material is above the container shoulder (See, for example, Fig 1, Fig 6, and col 7 lines 44-68,). 
Claim 5: Newton further teaches wherein at least one of before or during at least one of the first processing step or the second processing step, the inner container surface of the glass container is contact-free (see, for example, Figures, wherein the contact is to the exterior, or alternatively, prior to such chuck contact, before 1st processing step the inner surface of the glass bottle is contact free as nothing is contacting it). 
Claim 6: Newton further teaches wherein at least one of before or during at least one of the first processing step or the second processing step the container opening of the glass containers is sealingly closed in order to prevent substances from penetrating into the inner volume (See, for example, Fig 1, 6, 6,12-15, col 7 lines 44-68) 
Claim 7: Newton further teaches comprising a third processing step (such as transporting /  curing / etc), wherein at least one of before or during the third processing step, the outer container surface of the glass container is in contact with a material having a lower hardness, such as reliantly flexible fingers portions 18, than that of the glass container or only in contact with such materials (see, for example, abstract, Fig 1, col 5 lines 34-47, col 7 lines 9-14 and col 7 lines 44-68)
Claim 10: Newton further teaches the coating of glass containers comprises dipping the glass container into the coating material (See, for example, abstract, Fig 1, Fig 15).
Claim 11: wherein the coating of the glass containers comprises dipping the glass containers first with the container bottom into the coating material and then further up to an upper limit (see, for example, Fig 1, 15, and 16,  and col 6 lines 47-63; wherein the bottles are dipped bottom first, and there exists an upper limit at a boundary of upper region U wherein no coating exits).
Claims 12:  Newton further teaches wherein the upper limit is located in an area of the container shoulder (See, for example, Fig 1 wherein the bottle is dipped up to location in an area of the bottle shoulder).
Claim 13: Newton further teaches wherein the coating material has one or more of the following properties: (b) the coating material also includes solvents (such as MEK) (See, for example, col 10 lines 50-58) and / or  (c) the coating material is formed such that it post-cures under the influence of temperature (see, for example, col 3 lines 1-10). 
Claim 14: Newton further teaches wherein after coating the glass containers, the coating is homogenized by removing or smoothing a drop of coating material formed at the container bottom, at least one of before or during the homogenization the outer container surface of the glass container is contact-free or in contact with a material having a lower hardness than that of the glass container or only in contact with such materials, and when homogenizing the coating, the plurality of glass containers is dipped into a solvent or advanced to a surface of a solvent or advanced to a smoothing device (see, for example, jet / blast nozzle 48 for drip removal conducted while held by the described chuck with flexible / conforming material (See, for example, Fig 1, Fig 15, Fig 14, col 7 line 43-line 57, col 12 line 67- col 13 line 9).
Claim 15: Newton further teaches wherein at least one of: at least one of before or during the homogenization the inner container surface of the glass container is contact-free; or at least one of before or during the homogenization the container opening of the glass containers is sealingly closed in order to prevent substances from penetrating into the inner volume. (See, for example, Fig 1, 6, 12-15, col 7 lines 44-68 and col 12 line 67-col 13 line 9).
Claim 16:  Newton further teaches drying the coating material, wherein during the drying the outer container surface of the glass container is contact-free or in contact with a material having a lower hardness than that of the glass container or only in contact with such materials, and at least one of: the drying of the coating material comprises at least one of waiting or adding heat (See, for example, Fig 1, 6, 12-15, col 3 lines 1-10,  col 7 lines 44-68 and col 12 line 53-60). 
Claim 17: Newton further teaches wherein at least one of: during the drying the outer container surface of the glass container the inner container surface of the glass container is contact-free; or during the drying the container opening of the glass containers is sealingly closed in order to prevent substances from penetrating into the inner volume (see, for example,  Fig 1, 6, 12-15, col 7 lines 44-68 and col 12 line 53-60).
Claim 18: Newton further teaches wherein the plurality of glass containers is simultaneously transported between the processing steps and the glass containers are transported such that the outer container surface of the glass container in contact with a material having a lower hardness than that of the glass container or only in contact with such materials (see, for example, Figure 1 and 15, and col 7 lines 44-57).  
Claim 19: Newton further teaches wherein at least one of: the glass containers are transported such that the inner container surface of the glass container is contact-free or during transport the container opening of the glass containers is sealingly closed in order to prevent substances from penetrating into the inner volume (See, for example, Fig 1, 6, 12-15, and col 7 lines 44-57).  
Claim 20: Newton further teaches wherein at least one of: at least one of during the processing steps or during the transporting, the plurality of glass containers is held such that each glass container is held individually and contact-free with respect to the other glass containers by a capturing device and the container opening of each glass containers is sealingly closed by the capturing device; or the plurality of glass containers is held continuously during the processing steps and further held during transport and while the container opening of each glass container is sealingly closed (See, for example, Fig 1, 6, 12-15, and col 7 lines 44-57).
Claim 21: refer to the rejection of claim 1 above.  By combination of Newton, Laliberte, and Buschmeier during at least one of the first processing step or the second processing step the container opening of the glass containers is sealingly closed in order to prevent substances from penetrating into the inner volume (See rejection of claim 1 above, wherein during the processing a sealing element (plug) resides at and seals the opening of the bottle thus the opening is sealingly closed and prevents substances from penetrating the inner volume).

Response to Arguments
Applicant’s arguments that Newton in view of Laliberte does not teach the newly added limitations are unconvincing in view of newly-cited Buschmeier, as discussed in the 35 USC 103 rejections above.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712